 In the Matter of FRIGIDAIRE DIvISIoN, GENERAL MOTORS CORP., DAYTON,MACHINEOHIO,andLOCAL 801, UNITED ELECTRICAL, RADIO &WORKERS OF AMERICA, AFFILIATED WITH THEC. J. O.Case No. R-1830AMENDMENT TO DIRECTION OF ELECTIONJuly 15, 1940On June 20, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in the above-entitled proceedings.,One of the Directions of Elections directedthat an election by secret ballot be conducted as early as possible, butnot later than thirty (30) days from the date of the Direction amongallwood pattern makers and inetal pattern makers working on benchor machine, pattern checkers, and the apprentices of these classifica-tions (but not supervisory employees and those whose work,is of aconfidential nature), who were on the C seniority list of FrigidaireDivision, General Motors Corporation, during the pay-roll period inwhich May 4, 1940, fell, except those who shall have since quit or beendischarged for cause, to determine whether said employees desire tobe represented by the Pattern Makers League of North America, orby the United Electrical, Radio and Machine Workers of America,Local 801, C. I. 0., for the purposes of collective bargaining, or byneither.The Board, having been advised that United Electrical, Radio andMachine Workers of Ammerica, Local 801, C. I. 0., does not desire itsname to appear upon this ballot, hereby amends the Direction ofElection by striking therefrom the words "to determine whether saidemployees desire to be represented by the Pattern Makers League ofNorth America, or by the United Electrical, Radio and MachineWorkers of America, Local 801, C. I. 0., for the purposes of collectivebargaining, or by neither" and substituting therefor the words "todetermine whether or not said employees desire to be represented bythe Pattern Makers League of North America for the purposes ofcollective bargaining."MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Amendment to Direction of Election.124NLBB35925 N. L. R. B, No 55396